                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


MICHAEL VINCENT ZORICK,

              Plaintiff,

v.                                           CIVIL ACTION NO. 1:19CV27
                                                   (Judge Keeley)


ANDREW M. SAUL, COMMISSIONER
OF SOCIAL SECURITY,

              Defendant.


          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

     On February 27, 2019, the plaintiff, Michael Vincent Zorick

(“Zorick”), filed a complaint seeking review of an adverse decision

of the Commissioner of Social Security (“the Commissioner”) (Dkt.

No. 1). After the parties filed cross motions for summary judgment,

Magistrate   Judge   James    P.   Mazzone   entered   a   Report   and

Recommendation on November 21, 2019 (“R&R”), recommending that the

Court deny Zorick’s motion and grant the Commissioner’s motion

(Dkt. Nos. 11, 13, 15, 17). For the reasons discussed below, the

Court ADOPTS IN PART AND REJECTS IN PART the R&R.

                             I. BACKGROUND

     Zorick filed a claim for disability insurance benefits on May

18, 2015, with a disability onset date of March 26, 2014 (R. 199-
ZORICK V. SAUL                                                        1:19CV27

                MEMORANDUM OPINION AND ORDER ADOPTING IN PART
             AND REJECTING IN PART THE REPORT AND RECOMMENDATION
            [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

217).1 His most recent relevant work was as a laborer for the Waste

Department for the City of Stonewood, West Virginia between 2008

and 2014 (R. 203-05, 208). In his claim, Zorick alleged that a

number of limitations prevented him from working, including a

learning disability, arthritis, depression, anxiety, possible ADHD,

torn cartilage in his ankles, fluid and swelling in his ankles, and

stress (R. 217).

        The Commissioner denied Zorick’s claim, both initially and on

reconsideration          (Dkt.   Nos.   99,   108).   At   Zorick’s   request,

Administrative Law Judge Gregory M. Hamel (“the ALJ”) conducted a

hearing on November 28, 2017, following which he denied Zorick’s

claim in a written decision dated February 28, 2018 (R. 11-30, 31-

64). Although the ALJ found that Zorick suffered from severe

impairments, including “arthritic and cystic changes in the ankles,

major       depressive    disorder,     generalized   anxiety   disorder,   and

intellectual impairment,” and that these impairments prevented

Zorick from performing his past relevant work, he concluded that

Zorick was not disabled because he could do other work, given his




        1
       Throughout this Memorandum Opinion and Order, the Court
cites the administrative record (Dkt. No. 8) by reference to the
pagination as assigned by the Social Security Administration.

                                          2
ZORICK V. SAUL                                                           1:19CV27

            MEMORANDUM OPINION AND ORDER ADOPTING IN PART
         AND REJECTING IN PART THE REPORT AND RECOMMENDATION
        [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

age, education, work experience, and residual functional capacity

(“RFC”) (R. 17, 25-26).

       The Appeals Council declined review on January 11, 2019, thus

rendering the ALJ’s decision the final decision of the Commissioner

for purposes of appeal (R. 1-5, 197). Thereafter, Zorick filed suit

in this Court on February 27, 2019, alleging that the ALJ’s

decision is not supported by substantial evidence (Dkt. No. 1 at

2).    In   particular,    Zorick   contends       that    the   ALJ   improperly

concluded that he (1) did not have an intellectual impairment

meeting or equaling a listed impairment (“listing”), and (2) is

capable of performing other work available in the national economy

(Dkt. 12 at 1).

       Pursuant to 28 U.S.C. § 636 and this Court’s local rules, the

case    was   referred     to   Magistrate        Judge    Mazzone,    who   found

substantial     evidence    supported       the    ALJ’s    determination    that

Zorick’s intellectual impairment does not meet or equal a listing

because Zorick did not exhibit marked limitations in two areas of

adaptive functioning. 20 C.F.R. § Pt. 404, Subpt. P, App. 1 §

12.05B. Magistrate Judge Mazzone also found substantial evidence,

including vocational expert testimony, supported the ALJ’s finding

that the Commissioner had carried his burden of proving Zorick


                                        3
ZORICK V. SAUL                                                    1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

could do other work in the national economy. Id. at 12. Zorick

filed timely objected to the R&R on December 3, 2019 (Dkt. No. 18).

                          II. STANDARDS OF REVIEW

A.   The Magistrate Judge’s R&R

     Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must review

de novo any portion of the magistrate judge’s recommendation to

which objection is timely made. Courts will uphold portions of a

recommendation to which no objection has been made if “there is no

clear error on the face of the record.” See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

B.   The ALJ’s Decision

     Judicial    review    of   the   Commissioner’s   final   decision   is

limited to determining whether the ALJ’s findings are supported by

substantial evidence and whether he correctly applied the law. See

42 U.S.C. § 405(g); Milburn Colliery Co. v. Hicks, 138 F.3d 524,

528 (4th Cir. 1998). It is the duty of the ALJ to make findings of

fact and resolve disputed evidence. King v. Califano, 599 F.2d 597,

599 (4th Cir. 1979).

     Substantial evidence is that which a “reasonable mind might

accept as adequate to support a conclusion.” Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990) (quoting Richardson v. Perales,

                                       4
ZORICK V. SAUL                                                       1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

402 U.S. 389, 401 (1971) (internal quotation omitted)). “[I]t

consists of more than a mere scintilla of evidence but may be

somewhat less than a preponderance.” Mastro v. Apfel, 270 F.3d 171,

176 (4th Cir. 2001) (alteration in original) (quoting Laws v.

Celbrezze, 368 F.2d 640, 642 (4th Cir. 1966)). “In reviewing for

substantial evidence, [the Court should not] undertake to re-weigh

conflicting    evidence,    make   credibility          determinations,    or

substitute    [its]   judgment   for       that   of   the   Secretary.”   Id.

(alteration in original) (quoting           Craig v. Chater, 76 F.3d 585,

589 (4th Cir. 1996)). That “two inconsistent conclusions” may be

drawn from evidence “does not prevent an administrative agency’s

findings from being supported by substantial evidence.” Sec’y of

Labor v. Mut. Mining, Inc., 80 F.3d 110, 113 (4th Cir. 1996)

(internal quotation omitted).

     Nonetheless, “[a]n ALJ may not select and discuss only that

evidence that favors his ultimate conclusion, but must articulate,

at some minimum level, his analysis of the evidence to allow the

appellate court to trace the path of his reasoning.” Diaz v.

Chatter, 55 F.3d 300, 307 (7th Cir. 1995) (internal citations

omitted). The Court must be able to “track the ALJ’s reasoning and




                                       5
ZORICK V. SAUL                                             1:19CV27

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART
          AND REJECTING IN PART THE REPORT AND RECOMMENDATION
         [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

be assured that the ALJ considered the important evidence.” Id. at

308 (quoting Green v. Shalala, 51 F.3d 96, 101 (7th Cir. 1995)).

                           III. DISCUSSION

     The Court incorporates by reference Zorick’s statement of the

case, the parties’ stipulations of fact, and Magistrate Judge

Mazzone’s articulation of the Commissioner’s five-step evaluation

process (Dkt. Nos. 12 at 2-6, 14 at 3-5, 17 at 2-3).2 Finding no

clear error, the Court also adopts the portions of the R&R to which

Zorick has not objected. Finally, following a de novo review of the

issues in dispute, the Court adopts in part and rejects in part the

R&R (Dkt. No. 17).

A.   Marked Limitations in Adaptive Functioning Requirements of
     Listed Impairment § 12.05B

     Zorick objects to Magistrate Judge Mazzone’s conclusion that

substantial evidence supports the ALJ’s finding that he does not

have an impairment or combination of impairments that meet or equal

a listing resulting in disability (R. 17). 20 C.F.R. § 404.1525. If




     2
       The “Statement of the Case” section of the Commissioner’s
memorandum in support of his motion for summary judgment contains
several inaccurate dates and record citations, as well as
inaccurate recitations of Zorick’s severe impairments and residual
functional capacity (Dkt. No. 14 at 1-3).

                                  6
ZORICK V. SAUL                                                  1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

Zorick’s impairments had met or equaled a listing, he would have

been considered disabled. Id.

     Pursuant to 20 C.F.R. § 404.1520a(a), (e)(4), determining

whether a mental impairment rises to the level of a disability

requires the ALJ to document a multi-step analysis known as the

“special technique:”

     Considering the claimant’s pertinent symptoms, signs, and
     laboratory findings, the ALJ determines whether the
     claimant   has    a   medically    determinable    mental
     impairment(s) and rate[s] the degree of functional
     limitation resulting from the impairment(s) according to
     certain criteria. Next, the ALJ must determine if the
     mental impairment is severe, and if so, whether it
     qualifies as a listed impairment. If the mental
     impairment is severe but is not a listed impairment, the
     ALJ must assess the claimant’s RFC in light of how the
     impairment constrains the claimant’s work abilities.

Wendell   v.   Saul,   No.   2:19-CV-00301,   2020   WL   741721,   at   *4

(S.D.W.Va. Jan. 23, 2020), report and recommendation adopted, No.

CV 2:19-0301, 2020 WL 748871 (S.D.W.Va. Feb. 13, 2020) (internal

citations and quotation marks omitted); see also Patterson v.

Comm’r of Soc. Sec. Admin., 846 F.3d 656, 659 (4th Cir. 2017).

     Here, the ALJ followed and documented the steps required by

the special technique. The parties do not contest his finding that

Zorick has severe, medically determinable mental impairments (R.

17). Indeed, the ALJ discussed in detail Zorick’s own statements,


                                    7
ZORICK V. SAUL                                                       1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

past intelligence tests and psychological examinations, treatment

history, opinion evidence of treatment providers, and the testimony

of Zorick’s wife before concluding that Zorick’s severe mental

impairments include major depressive disorder, generalized anxiety

disorder, and intellectual impairment (R. 22-24). The ALJ also

documented the evidence and his specific findings as to the degree

of limitation in each of the functional areas (R. 18-21). Finally,

after finding that Zorick’s severe mental impairment did not meet

or equal the criteria for a listing, he incorporated Zorick’s

mental impairments into the RFC (R. 21).

     In   order   to   meet   listing   §   12.05B   for    an   intellectual

impairment, Zorick must demonstrate three criteria:

     1.   Significantly   subaverage  general              intellectual
     functioning evidenced by a or b:

           a. A full scale (or comparable) IQ score of 70 or
           below on an individually administered standardized
           test of general intelligence; or
           b. A full scale (or comparable) IQ score of 71–75
           accompanied by a verbal or performance IQ score (or
           comparable part score) of 70 or below on an
           individually administered standardized test of
           general intelligence; and

     2.   Significant   deficits  in  adaptive functioning
     currently manifested by extreme limitation of one, or
     marked limitation of two, of the following areas of
     mental functioning:



                                  8
ZORICK V. SAUL                                                  1:19CV27

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART
          AND REJECTING IN PART THE REPORT AND RECOMMENDATION
         [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

            a. Understand, remember, or apply information (see
            12.00E1); or
            b. Interact with others (see 12.00E2); or
            c. Concentrate, persist, or maintain pace (see
            12.00E3); or
            d. Adapt or manage oneself (see 12.00E4); and

     3.   The evidence about your current intellectual and
     adaptive functioning and about the history of your
     disorder demonstrates or supports the conclusion that the
     disorder began prior to your attainment of age 22.

     20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.05B (emphasis

added).

     In this case, Zorick challenges the adequacy of the ALJ’s

finding that he did not demonstrate marked limitations of adaptive

functioning in the areas of (1) understanding, remembering, or

applying information and (2) interacting with others (Dkt. No. 18

at 2). A “marked” degree of limitation means that Zorick’s adaptive

functioning ability in an area is “independently, appropriately,

effectively, and on a sustained basis . . . seriously limited.” §

12.00F(2)(d).3    The   degree   to   which   Zorick   can   “understand,


     3
       Degree of limitation is rated on a five-point scale as to
the claimant’s ability to function independently, appropriately,
effectively, and on a sustained basis. The scale includes: (1) no
limitation; (2) mild limitation in which functioning is slightly
limited; (3) moderate limitation in which functioning is fair; (4)
marked limitation in which functioning is seriously limited; and
(5) extreme limitation in which the claimant is unable to function.
20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00F(2)(a-e).

                                      9
ZORICK V. SAUL                                                       1:19CV27

              MEMORANDUM OPINION AND ORDER ADOPTING IN PART
           AND REJECTING IN PART THE REPORT AND RECOMMENDATION
          [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

remember, and apply information” refers to his ability to learn,

recall, and use information to perform work activities. § 12.00E1.

His ability to “interact with others” refers to his ability to

relate to and work with supervisors, co-workers, and the public.

§ 12.00E2.

      1. Ability to Understand, Remember, and Apply Information

      Zorick argues that the scores he received on a five-part Wide

Range Achievement Test (“WRAT-4”), as part of an evaluation report

of   psychologist       Jennifer   Robinson   (“Robinson”),   are    the    best

evidence     of   his    ability   to   understand,   remember,     and    apply

information (Dkt. No. 12 at 102).4 He contends that, because his

sentence comprehension score was equivalent to a 1.9 grade level,

he is markedly limited in his ability to understand, remember, and

apply information (Dkt. No. 18 at 2).

      The criteria for determining the degree of a functional

limitation include “all relevant and available clinical signs and

laboratory findings, the effects of [Zorick’s] symptoms, and how

[Zorick’s] functioning may be affected by factors including, but

not limited to, chronic mental disorders, structured settings,

      4
       Although Zorick states that the test was administered in
March 2015, it actually was administered on April 20, 2015
(R. 304).

                                        10
ZORICK V. SAUL                                                       1:19CV27

            MEMORANDUM OPINION AND ORDER ADOPTING IN PART
         AND REJECTING IN PART THE REPORT AND RECOMMENDATION
        [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

medication, and other treatment.” 20 C.F.R. § 404.1520a(c)(1). When

documenting his determination, however, an ALJ is neither required

to discuss all evidence of record, nor refer to particular findings

in a report on which he relied. Aytch v. Astrue, 686 F. Supp. 2d

590, 601-02 (E.D.N.C. 2010) (citing Pine Mountain Coal Co. v. Mays,

176 F.3d 753, 762 n. 10 (4th Cir. 1999)).

     In Zorick’s case, the ALJ properly considered Robinson’s

report; he not only referred to the report, but also specifically

noted   Zorick’s    scores      on     a    different,    fifteen-part      test

administered   as   part   of    the       evaluation,   the   Wechsler   Adult

Intelligence Scale - Fourth Edition (“WAIS-IV”) (R. 23). He also

discussed Robinson’s ultimate finding that Zorick had a “mild

intellectual disability,” which she based on both the WRAT-4 and

WAIS-IV tests (R. 306-307). Given this thorough discussion, the ALJ

was not required to refer specifically to the WRAT-4 sentence

comprehension grade equivalent when relying on Robinson’s report.

     Although the WRAT-4 test was administered for diagnostic and

treatment   purposes,   and     not    to    establish   whether   Zorick    was

disabled, Zorick’s sentence comprehension grade equivalent does

not, as Zorick argues, “show” that he has a marked limitation in

this area (Dkt. No. 18-2). Indeed, as Robinson explained, when


                                       11
ZORICK V. SAUL                                                               1:19CV27

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART
          AND REJECTING IN PART THE REPORT AND RECOMMENDATION
         [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

Zorick’s sentence comprehension score is considered together with

his word reading, spelling, math computation, and reading composite

scores as part of the WRAT-4 test, the scores “tend to support a

conclusion of mild intellectual disability” (R. 307). Her final

summary mirrors this conclusion. Id.

        In light of the fact that Robinson never singled out Zorick’s

reading comprehension grade equivalent as indicative of anything

other than a mild disability, Zorick cannot seriously argue that

the ALJ should have reached a different conclusion. Therefore, the

ALJ’s     conclusion    that    Zorick      did   not   demonstrate      a    marked

limitation in the adaptive functioning area of understanding,

remembering, and applying information is supported by substantial

evidence.

        2. Ability to Interact With Others

        Relying on the finding of a marked limitation in social

functioning    by    two   state   psychologists,        Dr.     James   W.   Bartee

(“Bartee”) and Dr. Anne Logan (“Logan”), Zorick next argues that

the   ALJ   should     have    found   a    marked,     rather    than   moderate,

limitation in his ability to interact with others (Dkt. No. 12 at




                                           12
ZORICK V. SAUL                                                         1:19CV27

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART
          AND REJECTING IN PART THE REPORT AND RECOMMENDATION
         [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

8).5 Specifically, he contends that the ALJ failed to properly

consider the narrative discussion portions of the Mental Residual

Functional Capacity Assessment forms completed by Bartee and Logan

(Dkt. No. 18 at 3).

     As explained in the R&R, the forms completed by Bartee and

Logan were more nuanced than Zorick suggests. Each included more

explanation than the ultimate finding of a marked limitation in

social functioning (Dkt. No. 17 at 8). Indeed, these forms include

summary    conclusions    of    moderate   or    no   limitations     regarding

Zorick’s    ability   to       (1)   accept     instructions    and    respond

appropriately to criticism from supervisors; (2) get along with

coworkers    or   peers    without    distracting      them    or   exhibiting

behavioral extremes; (3) maintain socially appropriate behavior;

(4) adhere to basic standards of neatness and cleanliness; and (5)

ask simple questions or request assistance (R. 78, 95).


     5
        The state psychologists’ forms use the terms “social
functioning” rather than “interact with others.” “Social
functioning” reflects the previous category for evaluating mental
disorders, but, as Zorick’s counsel explained at the November 28,
2017 hearing, it approximates the new category of “interacting with
others” (R. 35, 20). The effective date for use of the current
category was January 17, 2017, and applies to claims, such as
Zorick’s, pending on or after that date. 81 Fed. Reg. 66137, 66138.
Federal Courts review final decisions using the rules in effect at
the time the decision is issued. Id.

                                      13
ZORICK V. SAUL                                                      1:19CV27

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART
        AND REJECTING IN PART THE REPORT AND RECOMMENDATION
       [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

      Zorick contends that the instructions for the forms explain

that the summary conclusions of moderate or no limitations are to

“help determine the individual’s ability to perform sustained work

activities,”    whereas   “the   actual    mental   residual   functional

capacity assessment is recorded in the narrative discussion(s)” (R.

77, 94). He asserts that the instructions “make clear that only the

narrative discussion represents the claimant’s mental residual

functional capacity” (Dkt. No. 18 at 3) (emphasis added).

      This argument misses the mark. The relevant issue is the

degree of Zorick’s deficit in adaptive functioning for determining

whether his intellectual impairment meets or equals a listing, not

the RFC assessment for determining how his impairment constrains

his   work   abilities.   Indeed,   the   R&R   Zorick   attached    to   his

objections in support of his argument states as much. Campbell v.

Colvin, Civil Action No. 2:14-CV-22 (N.D.W.Va. 2014) (quoting

Social Security Administration’s Program Operations Manual and

explaining that summary conclusions are “a worksheet to aid in

deciding the presence and degree of functional limitations” while

the narrative is “for recording the mental RFC determination”).

      As discussed earlier, the criteria for rating the degree of an

adaptive limitation include “all relevant and available clinical


                                    14
ZORICK V. SAUL                                            1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

signs and laboratory findings . . .” 20 C.F.R. § 404.1520a(c)(1).

The ALJ therefore properly considered the entirety of the forms

completed by Bartee and Logan in his assessment of Zorick’s

adaptive functioning rating. The ALJ’s moderate rating of Zorick’s

limitation in his ability to interact with others is therefore

supported by substantial evidence, as is the conclusion that Zorick

did not have two marked limitations in adaptive functioning.

Accordingly, the Court overrules Zorick’s objection to the ALJ’s

decision that Zorick’s impairments did not meet or equal a listing

pursuant to § 12.05B.

B.   “Other Work” in National Economy

     Zorick next objects to the ALJ’s conclusion that there is

other work that he can perform in the national economy (Dkt. No. 12

at 12). He first argues that the ALJ never explained his failure to

incorporate into the RFC Bartee’s opinion that supervision of

Zorick “should focus on . . . multiple daily check-ins to keep him

on task when moving from one activity to another, or completing

tasks in sequence” (Dkt. Nos. 8-3 at 15, 18 at 4). He then contends

that, even assuming the ALJ did incorporate this portion of

Bartee’s opinion into the RFC, an alternative hypothetical question

the ALJ asked during the hearing produced testimony from the


                                15
ZORICK V. SAUL                                                   1:19CV27

             MEMORANDUM OPINION AND ORDER ADOPTING IN PART
          AND REJECTING IN PART THE REPORT AND RECOMMENDATION
         [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

vocational expert that no such jobs existed in the national

economy. Id.

     1. The RFC and Bartee’s Opinion

     If, as here, a claimant’s severe impairments neither meet nor

equal a listing, the ALJ must then assess the RFC.6 20 C.F.R. §

404.1520(e).     “The   RFC   assessment   must   include   a   narrative

discussion describing how the evidence supports each conclusion,

citing specific medical facts (e.g., laboratory findings) and

nonmedical evidence (e.g., daily activities, observations).” SSR

96–8p, 61 Fed. Reg. 34,474, 34,478 (July 2, 1996); see also Monroe

v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Clifford v.

Apfel, 227 F.3d 863, 872 (7th Cir. 2000) (observing that the ALJ

“must build an accurate and logical bridge from the evidence to his

conclusion”)).

     The Fourth Circuit has held that “[a] necessary predicate to

engaging in substantial evidence review is a record of the basis

for the ALJ’s ruling,” including “a discussion of which evidence

the ALJ found credible and why, and specific application of the

     6
       A claimant’s RFC “is the most he can still do despite his
limitations.” 20 C.F.R. § 404.1545. It is also described as “an
assessment of an individual’s ability to do sustained work-related
physical and mental activities in a work setting on a regular and
continuing basis.” Id.

                                    16
ZORICK V. SAUL                                               1:19CV27

            MEMORANDUM OPINION AND ORDER ADOPTING IN PART
         AND REJECTING IN PART THE REPORT AND RECOMMENDATION
        [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

pertinent legal requirements to the record evidence.” Monroe, 826

F.3d at 189 (quoting Radford v. Colvin, 734 F.3d 288, 295 (4th Cir.

2013)); see also Arnold v. Secretary, 567 F.2d 258, 259 (4th Cir.

1977) (explaining that a court cannot determine if findings are

supported by substantial evidence unless the Commissioner has

“sufficiently explained the weight he has given to obviously

probative exhibits”).

       The RFC is crucial in evaluating an individual's capacity to

engage in substantial gainful employment. Cruse v. U.S. Dept. of

Health & Human Services, 49 F.3d 614, 619 (10th Cir. 1995). When

both    exertional   and   non-exertional   impairments   diminish   a

claimant's residual functional capacity, the Commissioner must

produce expert vocational testimony to establish that the national

economy offers employment opportunities to the claimant given his

abilities and limitations. Hammond v. Heckler, 765 F.2d 424, 426

(4th Cir. 1985).

       In Zorick’s RFC, the ALJ took into account his exertional and

non-exertional limitations, as follows (R. 57-58):

       After careful consideration of the entire record, the
       undersigned finds that the claimant has the residual
       functional capacity to perform light work as defined in
       20 CFR 404.1567(b) but can only occasionally climb
       stairs, balance, stoop, kneel, crouch and crawl; cannot
       climb ladders and similar devices; cannot work in

                                  17
ZORICK V. SAUL                                                    1:19CV27

            MEMORANDUM OPINION AND ORDER ADOPTING IN PART
         AND REJECTING IN PART THE REPORT AND RECOMMENDATION
        [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

       hazardous environments; is limited to routine and
       repetitive tasks only and cannot perform tasks requiring
       public contact or more than occasional interaction with
       coworkers and supervisors.

       The first and second hypothetical questions that the ALJ asked

the vocational expert during Zorick’s hearing were based on this

RFC (R. 21). In response to the first hypothetical question, which

included only Zorick’s mental limitations, the vocational expert

testified that Zorick would be able to perform his past relevant

work    (R.   57-58).   After   the    ALJ   added   Zorick’s   exertional

limitations to his second hypothetical question, the vocational

expert testified that Zorick could not perform his past work, but

would be able to perform other work:

       Q: . . . And in my first question, please assume that the
       person can do – well, actually my first question doesn’t
       assume any exertional, postural, or environmental, or
       manipulative limitations. But instead just assume that
       the person has the following restrictions. Assume that he
       can carry out only very routine and repetitive types of
       tasks. These are tasks that would not change must from
       day to day or require the person to understand, remember,
       or carry out any complicated or complex types of
       instructions or tasks. And also assume the person cannot
       do tasks that require public contact, either in person or
       over the phone. Or more than occasional interactions with
       coworkers or supervisors. Do you need me to repeat
       anything?

       A: No, your honor.

       Q: Now, would [sic] these limitations in mind, would the
       person be able to do the past jobs?

                                      18
ZORICK V. SAUL                                            1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

     A: I believe so, Your Honor.

     Q: Now, in my second question, I want to add some
     limitations that would deal wth some physical issues.
     Assuming [sic] this question that the person can do light
     work, no more than light work. And that the person can
     only on an occasional basis climb stairs, balance, stoop,
     kneel, crouch, crawl. And assume also the person cannot
     climb ladders or similar devices or work in hazardous
     environments. For example, at heights or around dangerous
     machinery. Dangerous machinery though not to include
     things like driving or doing ordinary activity around the
     house. Would these additional–this additional limitation
     I’m assuming [sic] the person could not do the past work?

     A: That’s correct, Your Honor.

     Q: Like I said I think he said they were at least medium.
     Now –

     A: Correct.

     Q: – are you able to identify any unskilled, light jobs
     that could be performed given these restrictions? And if
     so, could you give two examples.

     A: Yes, Your Honor. Okay, at the light level–and my
     computer is acting up again. Okay. At the light level I
     believe that hypothetical individual could function as a
     garment and laundry folder. Light, unskilled, SVP 2.
     49,500 nationally. 369.687-018. Or as a cleaner. Light,
     unskilled, SVP 2. 700,000 nationally. 323.687-014.

     This testimony establishes that the RFC and the first two

hypothetical questions incorporated Bartee’s opinion that Zorick

“can maintain brief, superficial contacts with supervisors and an

occasional coworker,” and that “contact with the general public

should be avoided” (R. 78). Zorick nevertheless objects to the fact

                                19
ZORICK V. SAUL                                             1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

that the ALJ did not incorporate Bartee’s opinion that Zorick’s

“supervision should focus on clear task structure and multiple

daily ‘check-ins’ to keep him on task when moving from one activity

to another, or completing tasks in sequence.” Id.

     In his decision, the ALJ assigned Bartee’s opinion “some

weight” . . . “due to [Zorick’s] intellectual disorder, anxiety,

and depression with concentration and memory issues with reported

trouble dealing with others” (R. 24). In addition, the ALJ cited

other evidence, including Zorick’s function report, Robinson’s

evaluation, and a disability determination form completed by Dr.

David Peasak (“Peasak”) (R. 279-80, 305, 307, 342). But the ALJ

never explained why he only allocated “some weight” to Bartee’s

opinion, nor why he only incorporated part of Bartee’s opinion into

the RFC.

     In    his   function    report,    Zorick      described   his

interrelationships with people: “I argue with people all the time

because they start it with me. I cannot be around people any more

[sic] or do anything at all” (R. 280). In her evaluation, Robinson

explained that Zorick “stated that he did not get along well with

people at work, and stated that people often picked on him and

would ‘ride me a lot,’” but also that he “gets along well with most


                                20
ZORICK V. SAUL                                            1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

people, but has difficulty getting along with some” (R. 305). She

further explained that Zorick helps get his children ready for

school, washes dishes, does some laundry, takes out the garbage,

and drives. Id. She noted that his eye contact was good, his verbal

responses were elaborate, and his speech was relevant and coherent.

Id. She also noted that his immediate memory and remote memory were

within normal limits, his recent memory was severely deficient, and

his concentration was moderately deficient. Id.

     In addition, Peasek, in his disability determination form,

documented Zorick’s major depressive and anxiety disorders (R.

342). He opined that Zorick’s mental condition posed functional

limitations and that his depression and anxiety were complicated by

his borderline intellectual functioning. Id. He further concluded

that Zorick’s mental condition interfered with his ability to work,

particularly because of his low IQ, anxiety, and moodiness. Id.

     Although all this evidence is consistent with the portion of

Bartee’s opinion incorporated into the RFC and the ALJ’s first two

hypothetical questions, mere citation to this evidence does not

excuse the ALJ’s failure to explain why he only assigned “some

weight” to Bartee’s opinions. “Without more specific explanations

of the ALJ’s reasons” for the weight assigned to Bartee’s opinion,


                                21
ZORICK V. SAUL                                                             1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

the Court simply cannot “track the ALJ’s reasoning” or conduct a

“meaningful substantial-evidence review.” Green 51 F.3d at 101;

Monroe,    826   F.3d   at   189   (citing    Radford,       734   F.3d   at   295).

Accordingly, the Court rejects the R&R’s finding that the ALJ’s

decision    regarding    other     work     was    supported       by   substantial

evidence,    and    remands    the    case        to   the   Commissioner      with

instructions to provide a “narrative discussion” of the reasons for

the weight assigned to Bartee’s opinion. Monroe, 826 F.3d at 189.

     2. Vocational Expert Testimony

     Zorick also argues that, had the ALJ adopted Bartee’s opinion

regarding multiple daily check-ins, no relevant vocational expert

testimony would support the Commissioner’s burden of proof that he

can perform other work in the national economy (Dkt. No. 12 at 13).

He bases this argument on the following alternative hypothetical

question incorporating the limitation that Zorick needed multiple

daily check-ins (R. 60-63):

     Q: Multiple daily check ins to keep him on task and
     moving. Okay, yeah. Mr. Bell, maybe–you know, if the
     person required, in other words, let’s say the person was
     assigned some routine and some repetitive tasks but
     nevertheless needed some prompting in other words. Even
     though they’re routine and repetitive and done every day,
     the person would need reminders periodically during the
     day in order to even perform those functions. Now, is
     that easier to answer in those terms?


                                       22
ZORICK V. SAUL                                                   1:19CV27

          MEMORANDUM OPINION AND ORDER ADOPTING IN PART
       AND REJECTING IN PART THE REPORT AND RECOMMENDATION
      [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

     A: Well, the hypotheticals indicated–I’m looking back
     here,   occasional  interaction   with   coworkers   and
     supervisors. I mean, if it’s occasional that would be up
     to a third of the day. So, that would be–I mean, to me
     that’s approximately throughout the day, so.

     Q: Okay. But what if he needed to be reminded about
     the–you know—I don’t mean a supervisor just checking in
     to see that the person is doing the work. I don’t mean
     that kind of checking. But what if they needed like
     reminders about what the instructions were or . . .

     A: No, I don’t think they’d be able to continually be
     trained and retrained. That wouldn’t be tolerated. It
     would–after the period of time of like–after 30 days in
     these unskilled jobs they should be able to know the job.

     Zorick contends that this limitation of “[needing] reminders

about what the instructions were” clarifies Bartee’s residual

functional assessment regarding multiple daily check-ins (Dkt. Nos.

15 at 2, 18 at 4). He argues that, had the ALJ included Bartee’s

opinion regarding multiple daily check-ins into the RFC, the

vocational expert’s final response would have been that there was

no other work Zorick could have performed.

     The   Commissioner,    however,   contends   that   this    dialogue

included   two   separate   hypothetical   questions,    and    that   the

vocational expert’s first response implied that other work was

available even with the addition of the multiple daily check-ins

limitation. The Commissioner argues that other work was precluded



                                  23
ZORICK V. SAUL                                                         1:19CV27

               MEMORANDUM OPINION AND ORDER ADOPTING IN PART
            AND REJECTING IN PART THE REPORT AND RECOMMENDATION
           [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

only after the ALJ modified the hypothetical further to include a

limitation more restrictive than warranted by Bartee’s opinion.

          The ALJ’s failure to address this alternative hypothetical in

his decision leaves the Court unable to discern whether the

limitation of “[needing] reminders of what the instructions were”

at       the   end   of   the   alternative   hypothetical   merely   clarified

Bartee’s opinion that Zorick required multiple daily check-ins, or

constituted a more restrictive limitation that assumed facts not in

evidence. See e.g., Jackson v. Colvin, No. 3:14-CV-24834, 2015 WL

5786802, at *2 (S.D.W.Va. Sept. 30, 2015) (“It is not the role of

the courts to search for reasons . . . that were not furnished by

the ALJ.”).

          Accordingly, the Court rejects the R&R’s conclusion that the

ALJ’s decision regarding other work was supported by substantial

evidence. Morever, because this issue is likely to arise again once

the Commissioner, on remand, explains the reasons for the weight

assigned to Bartee’s opinion, he should also explain how, if at

all, the vocational expert’s answer to the alternate hypothetical

informed his decision.

                                   IV. CONCLUSION

          For the reasons discussed, the Court:

     •         ADOPTS IN PART AND REJECTS IN PART the R&R (Dkt. No. 17);

                                         24
ZORICK V. SAUL                                                     1:19CV27

           MEMORANDUM OPINION AND ORDER ADOPTING IN PART
        AND REJECTING IN PART THE REPORT AND RECOMMENDATION
       [DKT. NO. 17] AND REMANDING CASE TO THE COMMISSIONER

  •     GRANTS IN PART AND DENIES IN PART Zorick’s motion for

        summary judgment (Dkt. No. 11);

  •     GRANTS IN PART AND DENIES IN PART the Commissioner’s motion

        for summary judgment (Dkt. No. 13);

  •     REVERSES the Commissioner’s decision under sentence four of

        42 U.S.C. § 405(g) and § 1383(c)(3); and

  •     REMANDS   this    case   to    the    Commissioner   for   further

        proceedings consistent with this Memorandum Opinion.

      It is so ORDERED.

      The Court   DIRECTS   the Clerk to transmit copies of this

Memorandum Opinion and Order to counsel of record, to enter a

separate judgment order, and to strike this case from the Court’s

active docket.

DATED: March 19, 2020.

                                           /s/ Irene M. Keeley
                                           IRENE M. KEELEY
                                           UNITED STATES DISTRICT JUDGE




                                      25
